              Case 2:15-cr-00254-JCC Document 88 Filed 07/01/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR15-0254-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    GREGORY MARK MOLLEY,

13                          Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ respective motions to file over-length
18   motions and briefs (Dkt. Nos. 76, 80, 84). The Court hereby GRANTS the motions. The Court
19   considered the over-length motions and briefs when ruling on Defendant Gregory Molley’s
20   motion for compassionate release.
21          DATED this 1st day of July 2020.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     CR15-0254-JCC
     PAGE - 1
